Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach the claimed dishwashing appliance comprising: a tub; a sumo; a chamber pump housing mounted within at least a portion of sump, the chamber pump housing defining an inner wall surface; a vane positioned within the chamber pump housing, the vane extending from an inner radial end to an outer radial end, the  vane defining a foil profile; and a threaded engagement joint formed between the inner wall surface and the vane, the threaded engagement joint comprising: a first radial thread profile extending radially from the vane at the outer radial end, the first radial thread profile being bounded within a radial cross section of the foil profile, and a second radial thread profile formed on the inner wall surface, the second radial thread profile being complementary to the first radial thread profile.
The prior art teaches a dishwashing appliance with a tub, sump, chamber pump and a vane, but does not appear to teach or make obvious the vane defining a foil profile (tear-drop shape) and a threaded engagement joint between the inner wall surface of chamber pump housing and the vane with a first and second radial thread as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711